DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pgs. 1-2, filed 03/01/2021, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Lawrence Villanueva on 03/18/2021.
The application has been amended as follows: 
	Claim 15 has been amended as follows:
 An article comprising two layers, the first layer comprises the composition of claim one and the second layer comprises a composition of magnesium in an amount of about 50 wt% to 99.5 wt% based on the total weight of the 
Allowable Subject Matter

Claims 1-2, 5-9, 11-21 and 23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 1 and 16.  The prior art such as Kawamura et al. (US 2007/0169859), herein Kawamura, Kikawa et al. (US 2004/0045639), herein Kikawa, and Planchamp (EP 0258177 Al), teach magnesium alloys comprising Gd. However, all fail to teach or suggest that the amount of isotope Gd-157, Gd-155 or both in the gadolinium is greater than 40% of the total amount of isotopes present in the gadolinium as required in claim 1.  Regarding claim 16, Kawamura teaches that Zn is present in the alloy and thus Zn-67 is expected to be present at the naturally occurring level.  However, no teaching or suggestion was found in the art to have one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784